Krause-Edelman v Edelman (2016 NY Slip Op 03268)





Krause-Edelman v Edelman


2016 NY Slip Op 03268


Decided on April 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2016

Tom, J.P., Mazzarelli, Friedman, Richter, Kahn, JJ.


304673/11 987 986 985 984

[*1]Katarzyna Joanna Krause-Edelman, Plaintiff-Respondent,
vLee Moss Edelman, Defendant-Appellant.


Jerome A. Scharoff, P.C., Garden City (Jerome A. Scharoff of counsel), for appellant.
Joseph & Smargiassi, LLC, New York (John Smargiassi of counsel), for respondent.

Judgment, Supreme Court, New York County (Deborah A. Kaplan, J.), entered July 21, 2015, in favor of plaintiff wife, and bringing up for review an order, same court and Justice, entered November 3, 2014, which, inter alia, granted the wife's motion to enforce the terms of the parties' transcribed settlement stipulation and to estop defendant husband from altering the terms of the settlement agreement, unanimously affirmed, without costs. Appeal from aforesaid order, unanimously dismissed, without costs, as subsumed in the appeal from the judgment. Appeals from orders, same court and Justice, entered June 9, 2015 and June 10, 2015, unanimously dismissed, without costs.
Under the circumstances presented, the court properly enforced the agreement. There was significant partial performance by the husband, and the wife took no further steps to enforce her rights following the settlement (see World Color v Collectors' Guild,  181 AD2d 430 [1st Dept 1992], lv dismissed  80 NY2d 924 [1992]; Conlon v Concord Pools , 170 AD2d 754 [3d Dept 1991]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2016
CLERK